internal_revenue_service index numbers number release date cc dom corp plr-117373-98 date distributing controlled distributing corporation y sub business d asset a plr-117373-98 asset b asset c a b c d this responds to a request dated date submitted on your behalf by your authorized representative that we supplement our letter_ruling dated date plr-121669-97 the prior ruling regarding certain federal_income_tax consequences of a series of transactions which included the distribution of all of the outstanding capital stock of the successor to controlled new controlled by distributing to holders of its group b common_stock in exchange for that stock and to holders of its group c common_stock as a distribution with respect to their group c common_stock the distribution the prior ruling held inter alia that the distribution qualified as a tax-free distribution under sec_355 of the internal_revenue_code capitalized terms retain the meanings originally assigned to them in a letter dated date you request that ruling and all material related to corporation y be deleted from your original request_for_ruling following the distribution distributing was renamed corporation y and the successor to controlled was renamed distributing distributing primarily through its wholly-owned subsidiary sub is engaged in business d in date sub completed an overall periodic evaluation of existing asset a financial performance the assessment by using the assessment as a baseline sub beginning in date undertook to examine and evaluate prior dispositions of asset a assess its assets and the current competitive environment and recommend a course of action based upon its initial evaluation it was tentatively determined in date that a significant increase in financial performance could be achieved through divesting a portion of under-performing asset as a more refined state-by-state evaluation identified approximately a under-performing asset as or about b percent of all sub 24's combined asset as and asset bs these a asset as represent about c asset cs or less than d percent of all sub 24's asset cs management of sub intends to plr-117373-98 recommend to the board_of directors of distributing for its approval that sub implement a strategy of disposing of these selected asset as the asset a disposition the proceeds of these proposed sales will be used to invest in assets with the potential for higher performance or to retire debt the proceeds will not be distributed to shareholders to the extent possible these sales will be structured as deferred like-kind_exchanges under sec_1031 of the internal_revenue_code a b distributing has made the following representations immediately after the asset a disposition at least ninety percent of the fair_market_value of the gross assets of distributing will consist of the stock of and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 of the code immediately after the asset a disposition the gross assets of sub comprising business d will have a fair_market_value that is equal to or greater than five percent of the total fair_market_value of the gross assets of sub based on the information submitted and on the representations set forth above we hold as follows consummation of the asset a disposition will not adversely affect the rulings contained in the prior ruling this supplement is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this supplement to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is consummated plr-117373-98 under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by victor l penico chief branch refers to written_determination number
